Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments, see Remarks, pages 6-8, filed March 1, 2022, with respect to claims 1-2 5-10, 12, 14-18 have been fully considered and are persuasive. 
 The rejection of claims 1-2, 4-7, 16-17 has been withdrawn. 



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview and via Email with Caroline Thanhmy Do on March 15, 2022.

The application has been amended as follows: 

Claim 1 has been amended as follows:

          1.       An image forming apparatus comprising:
              a printer which prints an image on a recording sheet;
              a reader which reads the image printed on the recording sheet;
              one or more controllers including one or more processors and one or more memories, the one or more controllers configured to:
                  cause the reader to read a plurality of the images printed on a plurality of the recording sheets;
                  cause a display to display the plurality of the images read by the reader;
accept a plurality of images used to generate a reference image among the plurality of the images displayed on the display;
                  generate the reference image  by calculating an average of pixel values of pixels located at corresponding positions in the accepted plurality of images; and
                  inspect an image printed on a recording sheet by the printer based on the reference image.







Claim 8 has been amended as follows:


         8.     An image forming method comprising:
            reading, by a reader, a plurality of images printed on a plurality of recording sheets;
           displaying, on a display, the plurality of the images read by the reader;
           accepting a plurality of images used to generate a reference image among the plurality of the images displayed on the display;
           generating the reference image  by calculating an average of pixel values of pixels located at corresponding positions in the accepted plurality of images; and
           inspecting an image printed on a recording sheet by a printer based on the reference image.

















Claim 17 has been amended as follows:

      17.    An inspection system comprising:
          a printer which prints an image on a recording sheet;
          a reader which reads the image printed on a recording sheet;
          a display;
          one or more controllers including one or more processors and one or more memories, the one or more controllers configured to:
            cause the reader to read a plurality of the images printed on a plurality of the recording sheets;
            cause a display to display the plurality of the images read by the reader;
            accept a plurality of images used to generate a reference image among the plurality of the images displayed on the display;
            generate the reference image  by calculating an average of pixel values of pixels located at corresponding positions in the accepted plurality of images; and
             inspect an image printed on a recording sheet by the printer based on the reference image.  







Claim 4 is cancelled.

Claim 11 is cancelled.





Allowable Subject Matter

Claims 1-2, 5-10, 12, 14-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 


     With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20190238685 to Tsukamoto discloses an image forming apparatus comprising:
     a printer which prints an image on a recording sheet (paragraph 31-32; image former 11 prints image on sheet);
     a reader which reads the image printed on the recording sheet (paragraph 150; image readers 24/25 read image that is printed on sheet);

memories, the one or more controllers configured to (paragraph 64-66; CPU 113 executes programs in memory 115):
     cause the reader to read a plurality of the images printed on a plurality of the
recording sheets (paragraph 150; image readers 24/25 read image that is printed on sheet);
     cause a display to display the plurality of the images read by the reader (paragraph 150, 161, 196-200, 203; display on operation unit 140 displays the report 1400 that shows image read 1403);
      accept an image used to generate a reference image among the plurality of the images displayed on the display (paragraph 196-200; when user selects button 1404, the user accepts the displayed image 1403 as normal image and this normal image is registered as correct image); and
      inspect an image printed on a recording sheet by the printer based on the
reference image (paragraph 110, 155-156, 141, 147, 180, 200, 206; image inspector 5-7 (verification unit) compares the scanned image of actual printed output from the printing performed in s3 during actual printing with correct image registered).







         JP 2019041204 to Irie discloses generating reference image by synthesizing plurality of images at different positions specified (see page 18). However the plurality of images used for reference image generation is not based on accepted plurality of images out of plurality of images displayed. Further the synthesis operation is to combine plurality of images into one image at different position and it is not an averaging process of averaging pixels at positions.






       With regards to independent claim 8, see above Statement on Reasons for Allowance for claim 1 since claim 8 discloses limitations similar to claim 1. 

       With regards to independent claim 17, see above Statement on Reasons for Allowance for claim 1 since claim 17 discloses limitations similar to claim 1. 






       “accept a plurality of images used to generate a reference image among the
plurality of the images displayed on the display;
        generate the reference image by calculating an average of pixel values of pixels located at corresponding positions in the accepted plurality of images
         inspect an image printed on a recording sheet by the printer based on the reference image”

            Therefore, claims 2, 5-7, 9-10, 12, 14-16, 18 are allowable for depending on claims 1, 8, 17 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  






Other Prior Art Cited

14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
         JP 2019041204 to Irie discloses generating reference image by synthesizing plurality of images at different positions specified (see page 18).



Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

03/18/2022